DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 10/12/2021.  

Claims
Claims 37 and 40 have been amended. 
Claims 1-39 have been withdrawn. Applicant is respectfully reminded that all text of withdrawn claims must be provided in the claim listing. See CFR 1.121.
Claims 1-43 are currently pending in the application. 
Claims 40-43 have been examined.

Response to Arguments
103
The claims as presented are being restricted due to the claim amendments (see restriction below).  Claims 40-43 are being elected by original presentation.  The applicant directs their arguments towards the amendments of claim 37.  However the same amendments have not been made to claim 40 and therefore those arguments are not relevant.
112
The previous 112 rejections are withdrawn due to the claim amendments.  
Objection
The previous claim objection is withdrawn due to the claim amendments.  

Restriction
A restriction requirement was previously mailed on 14 June 2017. In that restriction requirement, four groups of invention were presented for election, i.e., Invention I, Invention II, Invention III, and Invention IV.  Id., page 2. In response to the previous restriction requirement, Applicant elected Invention IV, namely, claims 37-43. See Applicant’s response filed 6 July 2017.
The below restriction requirement amends the previous restriction requirement by splitting the previous fourth group, i.e., Invention IV, into a fourth group and a fifth group, i.e., Invention IV and new Invention V. This amendment to the previous restriction requirement is necessitated by Applicant’s amendment to the claims filed 12 October 2021.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16 are directed towards initializing a transaction.
II. Claims 17-29 are drawn to data processing system.
III. Claims 30-36 are drawn to routing data.
IV. Claims 37-43 are drawn to a system that includes processing devices for processing financial transactions.
V. Claims 40-43, drawn to a method for processing transactions with error detection.
1
Inventions IV and V are directed to a process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (See MPEP § 806.05(e)). In the instant case, the system processing device can be used to practice another materially different process such as monitoring financial transaction information and determining whether a translation is needed for the financial transaction to be processed by a different processing device in a separate environment. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 37-39 are directed to an invention that is independent or distinct from the invention originally claimed for the above reasons.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 37-39 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140018969 A1 (“Forbes”) and US 20130006400 A1 (“Caceres”) and US 20120151089 A1 (“Ponmudi”).

Per claim 40, Forbes discloses:
initiating, by a first data processing device in a first environment, a transaction in which cloud data is to be communicated to a target device in a second environment (e.g. ALC manager routes instructions between the ALD server and each active load client within the system), wherein the first data processing device comprise a processor (e.g. processors) (Section [0117]);
safeguarding, by the first data processing device, the transaction (e.g. ALC security interface provides security and encryption between the ALD server and each active load client on the system) (Section [0153]);  
monitoring, by the first data processing device in a first environment) transaction information related to the transaction (e.g. ALC manager tracks the state of every active load , comprising: a unit of work having a number of processing steps (e.g. command), one or more logically related data elements or functions usable to accomplish a single task, and a plurality of transaction elements comprising one or more of a transaction ID, a source ID, a destination ID, an expiration, a return receipt, a cache permit, a privacy flag, a replication system ID, an ITS, and a quality of service (Section [0154] and [0157]);  Note: the limitation “wherein the transaction information relates to a transaction comprising: a unit of work having a number of processing steps, one or more logically related data elements or functions usable to accomplish a single task, and a plurality of transaction elements comprising one or more of a transaction ID, a source ID, a destination ID, an expiration, a return receipt, a cache permit, a privacy flag, a replication system ID, an ITS, and a quality of service” does not distinguish over the prior art because it is non-functional and is simply describing the transaction information data which does not affect the functions of the system in a manipulative sense.  
translating, by the first data processing device, the cloud data (e.g. translates instructions), to a form such that the cloud data is readable by a target device (e.g. active load client) in a second environment, said form including the transaction information established within said first environment, wherein the form is readable by the target device (e.g. targeted active load client) in the second environment after the translating, and wherein the translating is not performed by an intermediate translation device (Section [0157]);
 (e.g. sends the message to the active load client)… (Section [0157]);
transmitting the cloud data to the target device over the selected route (e.g. sends the message to the active load client) (Section [0157]);
receiving, by the first data processing device, a confirmation (e.g. response) from the target device in said second environment, that said transaction criteria has been met, whereby the confirmation indicates that the target device in said second environment is able to read the cloud data and that the cloud data was received over the selected route (e.g. indicates that the actual target device has turned off or on or reduced, as in the case of a variable speed inductive device or a variable power consuming resistive device) (Section [0121]).

Forbes discloses a system and method for monitoring data, translating the data so that it is recognizable by a second data processing device, sending the translated data to the second data processing device, and receiving a response message back from the second data processing device.  However, Forbes does not specifically disclose based on the monitoring, determining, by the first data processing device, whether translation of the cloud data is needed; determining, by the first data processing device whether there is an error with the translating; in response to a determination that there is not the error, selecting a route, for the cloud data to traverse to the target device…; translating the cloud data to the target device over the selected route.  Caceres, in analogous art of electronic communication between devices, discloses:
based on the monitoring, determining, by the first data processing device, whether translation (e.g. translate) of the cloud data (e.g. communication from one of the cloud-based applications) is needed (Section [0029]-[0030]);
determining, by the first data processing device whether there is an error with the translating (e.g. if not, then the application interface preferably sends an error message back to the sender) (Section [0059]);
in response to a determination that there is not the error, selecting a route, for the cloud data to traverse to the target device (e.g. if the determination is positive, then the application interface preferably further determines the type of communication)… (Section [0060]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the data translation process of Forbes to include the step of determining whether the data needs to be translated and determine whether there was an error with the translating, as taught by Caceres, in order to allow the system of Forbes to know which type of translation is needed to meet the communication protocol of the receiving device and whether the translation is even possible.  

Forbes/Caceres discloses receiving data, determining whether to translate the data, translating the data based on the determining, and sending the translated data to a second communication device.  Forbes/Caceres do not specifically disclose routing the cloud data to the target device based on one or more or a security characteristic, a speed characteristic, a complexity characteristic, and a compliance characteristic.  However Ponmudi, in analogous art of electronic data communication, discloses:
routing the cloud data to the target device (e.g. determine whether the TDLS communication link should be established), based on one or more or a security characteristic, a speed characteristic, a complexity characteristic, and a compliance characteristic (e.g. whether the clients support the TDLS protocol) (Section [0022]-[0025]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the data communication process of Forbes/Caceres to include 

Per claim 41, Forbes/Caceres/Ponmudi discloses all of the limitations of claim 40 above.  Caceres further discloses:
wherein the translating the cloud data further comprise translating cloud data among cloud providers (e.g. cloud based applications) (Section [0028]-[0029]).

Per claim 42, Forbes/Caceres/Ponmudi discloses all of the limitations of claim 37 above.  Caceres further discloses:
wherein the translating the cloud data further comprises translating cloud data between cloud providers (e.g. cloud based applications) and data processing devices (e.g. electrical appliances) (Section [0028]-[0029]).

Per claim 43, Forbes/Caceres/Ponmudi discloses all of the limitations of claim 37 above.  Caceres further discloses:
wherein the first environment is incompatible with the second environment without translating (e.g. cloud-based applications generally uses a different communication protocol) (Section [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to 866.217.9197 (toll-free).
/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See restriction requirement mailed 14 June 2017 for discussion of distinctness of Groups I-III.